The opinion of the court was delivered by
Marshall, J.:
An opinion in this action was filed June 9, 1928, Stidham v. State Bank, 126 Kan. 336, 268 Pac. 106. An application to modify that opinion has been filed by the defendant. The opinion is adhered to, but the following is added to it: The plaintiff can recover for injury to herself only — she cannot recover for any injury to the bank of which she was a stockholder. Her cause of action is entirely independent of any cause of action in favor of that bank.
Harvey, J., not sitting.